Citation Nr: 1021247	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
and depressive disorder with posttraumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
November 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for PTSD and 
included the evaluation with service-connected anxiety and 
depressive disorder, already rated at 50 percent.  The rating 
decision also denied entitlement to TDIU.

The Board notes that the Veteran was originally service-
connected for anxiety and depressive disorder in a May 2003 
rating decision.  The disability was assigned a 50 percent 
rating, effective December 1, 1998.  An April 2004 rating 
decision continued the 50 percent rating.  The decision 
became final, as the Veteran did not file a timely appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran 
then filed an increased rating claim in October 2005 for 
anxiety and depressive disorder.  In November 2005, the 
Veteran filed a claim for PTSD.  In a June 2006 rating 
decision, the RO combined the PTSD claim with the increased 
rating claim, granted service connection for PTSD and 
associated PTSD with the service-connected anxiety and 
depressive disorder in compliance with the ruling in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

The RO continued the 50 percent evaluation for all three 
disorders.  As the issue has been recharacterized to conform 
with Clemons, the Board notes, that the disabilities are 
considered one disorder for the purposes of rating, and as 
the Veteran's rating decisions prior to June 2006 are final, 
the claim is considered a Francisco claim.  As discussed 
below, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  





FINDINGS OF FACT

1.  The service-connected acquired anxiety disorder and 
depressive disorder with PTSD is manifested by difficulty 
sleeping, nightmares, depression, anxiety, social isolation 
and avoidance.

2.  The Veteran is service-connected for anxiety disorder and 
depressive disorder with PTSD, evaluated as 70 percent 
disabling.  The Veteran's combined evaluation for 
compensation is 70 percent disabling. 

3.  The Veteran's anxiety disorder and depressive disorder 
with PTSD is of such severity so as to preclude her from 
obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for anxiety 
disorder and depressive disorder with PTSD have been met.  38 
U.S.C.A. §§  1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).

II.  Analysis

The Veteran asserts that her service-connected PTSD warrants 
a rating in excess of 50 percent.  After carefully reviewing 
the evidence of record, the Board finds that the Veteran 
warrants an increased rating to 70 percent for her service-
connected anxiety disorder and depressive disorder with PTSD.  

The Veteran has current diagnoses of PTSD, anxiety, 
depression, borderline personality disorder, bipolar disorder 
and polysubstance abuse.  The Veteran has been married five 
times and has two sons.  Letters from one of her sons state 
that she is afraid that he will become violent with her, even 
though he has never laid a hand on her.  He also states that 
she fears leaving the house.  The Veteran has stated that she 
distrusts men due to repeated rapes that she experienced 
prior to, during and after service.  The records also contain 
an account of physical abuse by one of the Veteran's ex-
husbands, where he broke her nose.  The Veteran is currently 
on disability with the SSA for affective disorder and 
substance abuse disorder.  She reports feeling frequently 
depressed, irritable, angry, hypervigilant, has poor 
concentration, poor short-term memory and an exaggerated 
startle response.  The Veteran was last employed in 1998, 
when she worked part-time as a clerk in a store.  She was 
last hospitalized for her psychiatric disabilities in 2003 
and has not been hospitalized since then.  

Treatment records dated in 2005 showed that the Veteran's 
cocaine use was in remission.  Her anxiety was at baseline 
and she was not experiencing a worsening of nightmares or 
intrusive thoughts.

The Veteran's VA psychiatrist, Dr. A.K., submitted several 
letters, dated in October 2006 and March 2007, stating that 
the Veteran has been unable to work for the last decade due 
to her symptoms of PTSD.  Dr. A.K. reported that the Veteran 
isolates herself and has severe difficulty adapting to 
stressful situations.  She stated that the Veteran's symptoms 
critically impair her ability to function on a daily basis 
and she is unemployable as a result. In the October 2006 
letter, it was noted that Veteran had received treatment 
since 1999 and that that the Veteran's difficulty with 
affective lability had complicated her difficulties coping 
with PTSD symptoms making her case a more treatment 
refractory one.  It was indicated that she had significant 
PTSD symptoms and that at times had heightened anxiety where 
she could not tolerate even taking VA transportation to her 
appointments without taking medication.  It was noted that 
the clinical impression include that the Veteran's mood 
lability could make it difficult for her to accurately and 
adequately report on her functioning and the severity of her 
symptoms, prompting the letter on her behalf.  The March 2007 
letter noted that the Veteran had difficulty in adapting to 
stressful circumstances and that the stress of even minimal 
employment would be too difficult for her to manage.

The Veteran was afforded a VA examination in November 2005.  
The examiner had the opportunity to review the Veteran's 
file.  The Veteran reported living alone "like a hermit" 
and lacked the desire to do anything.  She said that she has 
a couple of friends whom she talks with on the phone and that 
she had a couple of visitors recently.  She also reported low 
motivation, low energy and problems sleeping.  The examiner 
noted that the Veteran did not display any impairment in 
thought processes, communication, delusions or 
hallucinations.  The Veteran reported increased depression 
and anxiety, which the examiner noted contradicted recent 
records showing that the Veteran's symptoms were improving 
and her depression was in remission.  She was afforded a GAF 
score of 60.  The examiner noted that the slight improvement 
in mental health is in contrast to the Veteran's present 
report to the examiner, however, according to a review of the 
records the Veteran has improved, even though her issues 
related to PTSD may have worsened.  

Treatment records dated in 2006 showed that the Veteran 
showers an average of two to four times per month.  She 
manifested her anxiety by picking at her skin.  The Veteran 
displayed daytime vigilance and an exaggerated startle 
response; she also reported avoidance, which manifests by not 
wanting to leave her apartment.  Examiners noted that her 
depression was adequately managed and that she speaks to her 
two sons occasionally.    

Treatment records from 2007 show that the Veteran 
consistently denied suicidal or homicidal ideations.  Several 
records in 2007 also note that the Veteran's PTSD and 
depressive symptoms were in remission.  Records showed that 
she spent many days at home, watching television and did not 
enjoy any particular activities.  Dr. A.K. noted that the 
Veteran had no close friends and limited contact with her 
family.  

In July 2009, the Veteran's mother passed away and she 
reported an exacerbation of her PTSD symptoms.  However, 
later she stated that she was not close with her mother and 
minimized the effect of the stressor on her symptoms.  See 
September 2009 VA examination.  

The Veteran received a VA examination in September 2009.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran appeared appropriately attired and well 
groomed for the examination.  The examiner noted that her 
thought processes were normal and that she had normal memory 
and cognition, despite subjective complaints to the contrary.  
She reported high levels of anxiety, difficulty falling 
asleep and experiencing dissociative symptoms.  The examiner 
noted a longstanding diagnosis of borderline personality 
disorder has caused difficulty with the Veteran's 
interpersonal relationships.  She also stated that after a 
review of recent treatment records, the Veteran is still 
receiving outpatient psychiatric treatment.  The Veteran 
described some brief periods of remission of her symptoms 
lasting only a couple of days.  She also asserted that she is 
limited significantly by her fibromyalgia and that it affects 
her ability to work in addition to her anxiety and 
depression.  The Veteran received a GAF score of 45 for her 
PTSD and a GAF score of 55 for her depressive disorder.  The 
examiner noted deficiencies in work, school, family 
relations, judgment, thinking and mood.  She added that 
borderline personality disorder continues to affect her 
interpersonal dynamics and day to day functioning.  The 
examiner noted the statements of record that the Veteran is 
unemployable due to her PTSD.  However, she stated that the 
Veteran has been unemployed for over 10 years and that she 
continued to remain unemployed even during periods of 
improved functioning.  She concluded that she was unable to 
provide a determination that the Veteran is unemployable 
solely based on her service-connected anxiety and depressive 
disorder with PTSD, as her longstanding personality disorder 
and fibromyalgia also affect her ability to work.  

It is the responsibility of the Board to weigh the evidence, 
and determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  The Board is also aware of the charge that 
when the evidence is in equipoise the Veteran prevails.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As the record contains differing opinions as to the severity 
of the Veteran's service-connected anxiety and depressive 
disorder with PTSD, the Board has weighed the evidence and 
determined that the evidence is in the Veteran's favor.  

The Board reviewed the entire records and has taken into 
account the VA examination reports, VA treatment records and 
the statements of the Veteran's treating VA psychiatrist and 
has determined that as the VA treating psychiatrist has a 
closer knowledge of the Veteran's daily disability 
manifestations and statements provided give a more probative 
and complete picture of the Veteran's symptomatology.  

Therefore, the Board determines that the Veteran's disability 
picture more nearly approximates the next-higher 70 percent 
evaluation for anxiety and depressive disorder with PTSD.  
The Veteran received GAF scores of 45-60.  The initial score 
of 60, was given by a VA examiner, despite the Veteran's 
reports of increased depression and anxiety.  The more recent 
GAF scores were 45 and 55.  As discussed above, GAF scores of 
41 to 50 represent "serious symptoms" or serious impairment 
in social and occupational functioning and scores of 51 to 60 
represent moderate symptoms.  In addition, the Veteran's VA 
psychiatrist attributes the Veteran's inability to work to 
her PTSD.  The Veteran has shown occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood; and an 
inability to establish and maintain effective relationships 
due to the service-connected PTSD. 

The Board finds that the criteria for a 100 percent schedular 
rating has not been met.  She has shown that she gets nervous 
in social situations and that she has minimal contacts 
outside her two sons.  However, she still has several people 
that come and visit her and she has maintained contact with 
her children.  Additionally, the Veteran does not exhibit 
delusions and hallucinations; there is no persistent danger 
of her hurting herself or others and she has not shown 
disorientation as to time and place.  The Veteran has also 
not exhibited grossly inappropriate behavior.  Furthermore, 
while the Veteran stated that she only showers about three 
times a month, the records have shown that she is able to 
maintain her personal hygiene and has appeared appropriately 
groomed and attired.   Therefore, the objective evidence of 
records does not support a 100 percent schedular rating.  

Therefore, the Veteran's anxiety disorder and depressive 
disorder with PTSD rating is increased to 70 percent.  The 
appeal to this extent is granted.

III.  TDIU

The Veteran contends that she is unable to secure gainful 
employment due to her service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not her age or to any impairment caused 
by non-service connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: anxiety disorder and depressive 
disorder with PTSD, evaluated as 70 percent disabling.  As 
the Veteran has a service-connected disability rated as at 
least 60 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
are met.

At the outset, the Board notes that the Veteran has been in 
receipt of SSA disability benefits since 2003, due to her 
affective disorder and alcohol abuse.  The Board notes that 
decisions of the SSA regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board also 
notes that at a VA examination in September 2009, the 
examiner stated that she could not attribute the Veteran's 
inability to work solely to her service-connected 
disabilities, as she also had a long history of personality 
disorder and fibromyalgia which has affected her work.

However, the Veteran's VA medical records show that her 
service-connected PTSD symptoms were so severe as to preclude 
employment.  As discussed above, the opinions of the 
Veteran's VA examiner in October 2006 and March 2007 are 
afforded more weight, as she is more familiar with the daily 
affect the Veteran's symptoms have on her life.  As detailed 
above, the VA psychiatrist has treated the Veteran since 
1999.  It is indicated that while she does not exhibit the 
symptoms associated with a 100 percent schedular rating, the 
Veteran's anxiety and other symptoms cause her to be unable 
to work.  It was noted by the VA psychiatrist that the 
Veteran had  difficulty in adapting to stressful 
circumstances and that the stress of even minimal employment 
would be too difficult for her to manage.

Based upon the above-noted evidence of record, the Board 
finds that, giving the benefit of the doubt to the Veteran, 
her service-connected anxiety disorder and depressive 
disorder with PTSD renders her currently unable to obtain and 
maintain substantial employment.  At this time, the Board 
notes that the Veteran is not service-connected for any other 
disabilities.  A total rating for compensation based upon 
individual unemployability due to service-connected anxiety 
disorder and depressive disorder with PTSD is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

IV.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in January 
1999, in March 2006 for PTSD, in April 2006 for TDIU and an 
increased rating claim in November 2005.  With regard to the 
Veteran's increased rating claim for anxiety and depression 
with PTSD, Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Based on the 
foregoing, no further development is required with respect to 
the duty to notify.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting her in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's 
service treatment records, VA treatment records and afforded 
the Veteran several VA examinations.  The Board notes that 
the 2009 examiner noted several follow-up treatment records 
that have not been incorporated into the file.  However, the 
examiner noted symptoms that had previously been documented.  
Therefore, no prejudice has resulted to the Veteran.  
Additionally, the examination reports are adequate to 
evaluate the Veteran's service-connected disabilities.  The 
examiner considered the Veteran's subjective complaints, 
examined her and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to a 70 percent rating for anxiety disorder and 
depressive disorder with PTSD is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


